Citation Nr: 0009232	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral hammertoe disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 

INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.  

In June 1968, the veteran claimed entitlement to service 
connection for a bilateral hammertoe disorder, and in a 
December 1968 rating decision the Department of Veterans 
Affairs (VA) Regional Office in St.Louis, Missouri, denied 
that claim.  The veteran was notified of that decision at the 
time it was rendered, and did not appeal.

The veteran again claimed entitlement to service connection 
for a bilateral hammertoe disorder, and in December 1975 the 
RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim. 

The veteran again claimed entitlement to service connection 
for a bilateral hammertoe disorder, and in May 1998 VA 
Regional Office (RO) in New Orleans, Louisiana determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran has 
perfected an appeal of that decision.


REMAND

In November 1998 the RO sent the veteran notice of a personal 
hearing to be held in December 1998.  The RO, the veteran's 
representative, and the veteran have all made references to 
the December 1998 personal hearing.  After a thorough review 
of the claims file, the hearing transcript could not be 
located.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).  
Therefore, the Board is remanding the claim to the RO for the 
following action:
The RO should conduct a search for the 
transcript of the December 1998 personal 
hearing.  Once the transcript has been 
obtained, the RO should include a copy of 
the transcript in the veteran's claims 
file.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

